         Case 2:19-cr-00369-DWA Document 118 Filed 10/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                  ) 19-369
                                               )
       v.                                      )
                                               )
LAFON ELLIS

                                   MEMORANDUM ORDER

       Defendant, with leave of Court, has filed a sealed, ex parte Motion seeking the issuance

of a subpoena pursuant to Rule 17(c) [114]. He has also filed a sealed, ex parte brief in support

of his request [115].

       It bears repeating that ex parte proceedings are disfavored in this Circuit. Consistent with

this stance, several courts have indicated that exceptional circumstances are required to justify

such proceedings. See, e.g., United States v. Mike, No. 2009-36, 2016 U.S. Dist. LEXIS

199064, at *4 (D.V.I. Aug. 4, 2016); United States v. Fulton, No. 13-261, 2013 U.S. Dist. LEXIS

123229, at *3 (D.N.J. Aug. 29, 2013). Whether a subpoena shall issue in the first instance lies

within the discretion of the Court. Mosberg v. United States, No. 08-678, 2011 U.S. Dist. LEXIS

139124, at *9 (D.N.J. Dec. 2, 2011).

       In Defendant’s Motion for Leave to File Under Seal [106], he identified only the brief in

support of his Motion as “directly address[ing] the Defendant’s defense strategy and work-

product” [106]. Defendant does not submit that the Motion itself, or appended proposed

subpoena, would divulge trial strategy or work product if disclosed, and he does not suggest any

other cause for retaining the sealed, ex parte designations on the Motion. Indeed, his request for

leave to file under seal did not include the Motion itself. Moreover, although the Court did not

conduct an exhaustive, line-by-line search, it is apparent that much of the information contained

in Defendant’s sealed brief at [115] appears in other public filings in this matter.

                                                  1
          Case 2:19-cr-00369-DWA Document 118 Filed 10/23/20 Page 2 of 2




        The Court is mindful of Defendant’s interests in the availability of process, and the

importance of protecting certain materials from disclosure. At the same time, however, a

decision to withhold information from both the public and the opposing party is consequential.1

The Court certainly does not discourage Defendant from utilizing available processes, including

those that he deems appropriate to pursue ex parte and under seal. Nonetheless, the parties and

the Court must approach private processes with pronounced caution.

        In light of the foregoing, I decline to issue the sealed, ex parte subpoena. If Defendant so

chooses, he may make a renewed application with notice to the Government, pursuant to Rule

17(c) and pertinent caselaw. Given the information appearing on the public docket, it appears

that Defendant could attempt to support his application without disclosing heretofore unrevealed

defense strategy or work product. If proper and necessary to avoid divulging specific

information, however, when filing a renewed application or supporting materials with notice to

the Government, Defendant may use page-specific citations to refer the Court to statements made

in the sealed brief filed at [115]. If Defendant renews his application, the Court will assess at

that time whether a subpoena should issue.2

        AND NOW, this 23rd day of October, 2020, IT IS SO ORDERED.

                                                                       BY THE COURT:


                                                                       _____________________________
                                                                       Donetta W. Ambrose
                                                                       Senior Judge, U.S. District Court



1
  The Court notes, too, that information sought from the Allegheny County District Attorney’s Office – initiated
through an ex parte, sealed process -- became otherwise available to Defendant. This happenstance demonstrates
that while ex parte, sealed proceedings may sometimes be necessary, the interests of efficiency, economy, and
fairness may be well served by typical procedures involving notice to all parties.
2
  Barring good reason to proceed otherwise, it is the Court’s intention that documents responsive to Rule 17
subpoenae issued in this case will be directed to be produced to the Clerk of Courts and made available for
inspection and copying by both parties.

                                                         2
